Citation Nr: 0712405	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus, 
to include as secondary to service-connected perforated left 
eardrum.

2.  Entitlement to a compensable initial rating for 
perforated left eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

The June 2004 rating decision granted, in pertinent part, 
service connection for perforated left eardrum, and assigned 
a noncompensable initial evaluation, effective from January 
30, 2004.  The August 2004 rating decision denied service 
connection for tinnitus, to include as secondary to service-
connected perforated left eardrum.

The issue of entitlement to a compensable initial rating for 
perforated left eardrum is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

The competent medical evidence is in equipoise as to whether 
the veteran's currently diagnosed left ear tinnitus is 
causally related to active service.


CONCLUSION OF LAW

Left ear tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Because the decision below represents a grant of the tinnitus 
claim, there is no need to further discuss the impact of the 
VCAA notice provisions.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

As no disability rating or effective date is being assigned, 
the veteran's lack of notice concerning such matters is not 
prejudicial to the veteran in the Board's review.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the veteran was not provided 
applicable laws and regulations with regard to secondary 
service connection in the statement of the case issued in 
December 2004.  However, as the benefit sought is granted 
herein, no further action in this regard is warranted.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  The 
veteran has undergone examinations that have addressed the 
matter presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The Board has also perused the medical records 
for references to treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of the claim.

Applicable law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for tinnitus, as an organic disease 
of the nervous system, on a presumptive basis, if it appeared 
to a compensable degree or more within one year after 
service.  38 U.S.C.A. §§  1110, 1131, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection on a direct incurrence 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2006).

Analysis

The veteran assets that his left ear tinnitus began after he 
perforated his left eardrum in August 1968 while doing 
pressure tests on submarines during service.

An August 1968 service medical record reflects treatment for 
a possible perforated left eardrum.  The September 1971 
discharge examination report indicates that the veteran's 
ears were clinically evaluated as normal and that he had 
15/15 hearing in both ears.

A June 2004 VA (Feet) examination report revealed moderate 
scarring of the superior portion of the left tympanic 
membrane consistent with a prior rupture.

At a June 2004 VA ear disease examination, the veteran 
indicated that his left ear tinnitus began after he 
perforated his left eardrum in August 1968 while doing 
pressure tests on submarines.  The veteran indicated that he 
had civilian noise exposure from working around oil rigs and 
machinery, but noted that hearing protection had been used.  
Conclusions of the examination following audiological testing 
included constant left ear tinnitus, and mild to moderate 
high frequency sensorineural hearing loss of the right ear, 
and moderate to severe high frequency sensorineural hearing 
loss of the left ear.

At a July 2004 VA audiological examination, the examiner 
noted the veteran's medical history, including significant 
civilian noise exposure; the report noted that hearing 
protection had not been worn.  A mild sloping to moderate 
high frequency sensorineural hearing loss in the right ear, 
and a moderate to severe high frequency sensorineural hearing 
loss in the left ear was noted.  Following diagnostic and 
clinical testing, the examiner stated as follows:

The veteran had significant occupational 
noise exposure without hearing 
protection.  It is quite possible that 
his tinnitus is due to his civilian 
occupations instead of the left ear 
perforation.  Otoscopy shows no residual 
from the ruptured eardrum on the left 
side, the impedance audiometry shows 
excellent middle ear function.  It is 
less likely than not that the veteran's 
left ear tinnitus is due to his 
previously perforated eardrum.

In a September 2004 letter, the veteran's private 
otolaryngologist, P.M.P., M.D., noted that the veteran had 
been his longtime patient.  He remarked, in pertinent part, 
as follows:

[The veteran] has a history of being in 
submarine school when he was in the 
service during the Vietnam era.  He 
apparently had undergone some of the 
underwater pressure tests and had the 
complication of barotrauma to the left 
ear with rupture of the eardrum during 
that time which should be documented in 
his service record.  He did have tinnitus 
and hearing loss in the left ear 
associated with this event.  Apparently 
an audiogram was not done at that time or 
at the very least, it is unknown whether 
an audiogram was performed.  He does have 
a history of noise exposure at his job 
where he was working for many years, 
however, he has always been careful to 
wear hearing protection when around loud 
noise on the job.  This hearing loss is 
associated with tinnitus that is worse in 
the left ear as well.  The tinnitus has 
been present in the left ear since the 
episode of barotrauma while in the 
service, however, the eardrum has healed 
as might be expected.  If the hearing 
loss was due entirely to his noise 
exposure at work, I would expect the 
hearing loss to be essentially the same 
in both ears as he does not have a job 
where one ear is exposed to noise more 
than the other.  Also, he has mid 
frequency losses that are not seen in the 
right ear.  Healing of the eardrum does 
not mean that trauma to the cochlea could 
not have occurred.

The veteran's private physician ended his letter by stating 
that the veteran's claim was a legitimate one.  A recent 
audiogram was attached.

In his December 2004 substantive appeal, the veteran strongly 
denied that his tinnitus was due to civilian noise exposure, 
and insisted that his company was very strict concerning 
wearing hearing protection.  He also asserted that VA was 
giving more weight to the opinion of the VA audiologist than 
to his private physician, who was noted to be an ENT 
specialist.

The veteran's claim has essentially been denied on the basis 
that his left ear tinnitus was, according to a finding from 
the July 2004 VA examination, the result of exposure to noise 
as a civilian.  The Board has reviewed the medical history 
portion of the July 2004 VA examination, and note the 
indication that the veteran had not worn hearing protection 
while exposed to civilian noise subsequent to service.  The 
Board also notes, however, that the veteran, just one month 
earlier (at the June 2004 VA examination), had indicated that 
he had used hearing protection during his civilian 
occupations, and, furthermore, essentially repeated those 
assertions in his December 2004 appeal.

The Board notes that the veteran's private physician has 
given reasons in support of his statement that the veteran's 
tinnitus has been present in the left ear since the 1968 
service episode of barotrauma.  First, the private physician 
noted the simple fact that the veteran did suffer a 
perforated left eardrum during service.  While acknowledging 
that the left eardrum had healed, the physician did note that 
healing of the eardrum did not mean that trauma to the 
cochlea could not have occurred.  Additionally, the physician 
observed that the veteran had always been careful to wear 
hearing protection when around loud noise on the job.  Most 
importantly, the private physician referenced the veteran's 
hearing loss, and noted that if the veteran's hearing loss 
was due entirely to his noise exposure at work, the veteran 
would be expected to have the same level of hearing loss in 
both ears, but, as noted, such was not true in the veteran's 
case.

In short, the evidence of record contains an opinion of 
etiology favorable to the veteran's claim and an opinion that 
rejects the veteran's claim.  When considering these 
opinions, the Board finds that, at the very least, the 
competent medical evidence is in equipoise as to whether the 
veteran's currently diagnosed left ear tinnitus is causally 
related to active service.  Under such circumstances, it is 
found that the evidence supports a grant of service 
connection, applying the benefit of the doubt doctrine 
pursuant to 38 U.S.C.A. § 5107 and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
left ear tinnitus is granted.




ORDER

Service connection for left ear tinnitus is granted.


REMAND

In statements on appeal, it has been asserted that the 
veteran has left ear hearing loss disability as a 
manifestation of the service-connected perforated left 
eardrum.  This matter is inextricably intertwined with the 
issue on appeal of entitlement to an initial compensable 
rating for perforated left eardrum.  In this regard, the 
Board notes that in a September 2004 letter, the veteran's 
private physician appeared to suggest that the veteran has 
left ear hearing loss as a result of his left eardrum 
disability.  This matter has not been formally adjudicated by 
the RO, nor developed for appellate consideration at this 
time.  Formal adjudication of this matter by the RO is 
necessary prior to appellate consideration of the issue of 
entitlement to an initial compensable rating for perforated 
left eardrum.

In view of the foregoing, the case is remanded for the 
following action:

1.  Schedule the appellant for a VA 
examination by an appropriate specialist 
to determine whether any current left ear 
hearing loss disability is etiologically 
due to, or chronically aggravated by, the 
service-connected perforated left 
eardrum, to include any residual scarring 
of the left tympanic membrane.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

2.  The agency of original jurisdiction 
(AOD) must formally adjudicate 
entitlement to service connection for 
left ear hearing loss disability, to 
include as secondarily due to, or 
aggravated by, service-connected 
perforated left eardrum.  The appellant 
and his representative should be notified 
of the determination and his appellate 
rights.  The appellant must be advised 
that in the event the benefit sought is 
not granted, a timely notice of 
disagreement, and following the issuance 
of a statement of the case, a timely 
substantive appeal, must be received in 
order for the Board to provide appellate 
review as to this matter. 

3.  Thereafter, the case should be 
returned to the Board for appellate 
consideration of the matter(s) on appeal, 
to include entitlement to a compensable 
initial evaluation for perforated left 
eardrum.


The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2006).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


